 In the Matter of AMBOY MILK PRODUCTS COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN, & HELP-ERS, OF AMERICA, A. F. OF L.Case'No. 13-R-2347.-Decided May 5,19.¢4Mr. H. A. Bacho f en,of Amboy,-I11., and'Mr.^ Robert L. Broken,ofDixon, Ill., for the Company.Mr. Frank N. Lessner,of Dixon, Ill., for the Union..,Mr. David V. Easton,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEsters, Chauffeurs,Warehousemen & Helpers of America, A. F. of L.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Amboy MilkProducts Company, Amboy, Illinois, herein called the Company, theNational Labor Relations Board provided for an appropriate hearing'upon due notice before Robert R. Drake, Trial Examiner.Said hear-ing was held at Dixon, Illinois, on April 4, 1944.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded- an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmboy Milk Products Company, an Illinois corporation, is engagedat its plant in Amboy, Illinois, in the manufacture and sale of evapo-rated milk.' During the year 1943 the Company purchased materialsfof use in the conduct of its business valued at more than $1,000,000,all of which was obtained from points within the State of Illinois.56 N. L. R. B., No. 59.291- AMBOY MILK PRODUCTS COMPANY295During the same, period the sales of the Company amounted in valueto more than $1,000,000.Ninety percent of all present. sales are madeto the United States Army, Navy, and Lend Lease Administration,and approximately 60 percent of the products of the Company areultimately shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the-National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local 455,1 is a labor organization affili-ated with the American Federation' of Labor,ladmitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union -as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board,in an appropriate unit.-A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found- appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe parties agree that all full-time employees of, the Company,excluding office, clerical, and supervisory employees, constitute anappropriate unit., The Union, however, would exclude from the unitall part-time employees whereas the Company would include them.The record indicates that at present the Company employs approxi-mately seven part-tine employees.These persons are school boyswho work, after school hours and on Saturdays, on the average of16 to 18 hours a week. ^ They are employed at unloading boxes, past-ing labels, and light hand trucking work.Many of them were em-ployed full-time by the Company in the summer of 1943 and,havebeen offered similar work for the summer of 1944. They receive 50cents per hour, whereas the lowest paid full-time employees receiveIThe record disclosesthat Local 455 isthe local organization more particularly concernedherein.sThe Field Examiner reported that the Union submitted 31 designations,and that theproposed unit contained 43 employees' 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD571/2 cents per hour.However, all other conditions of employmentare the same for both full-time and part-time employees and bothcategories of employees are listed on- the same pay roll.We are ofthe opinion that the part-time employees, working under substan-tially the same conditions of employment as the full-time employees,are entitled to a, voice in the choice of a collective bargaining repre-sentative, and we shall include them within the unit.3We find that all employees of the Company, including part-timeemployees, but excluding office and clerical employees, and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or offectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct, that the question concerning- representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Amboy Milk Prod-ucts Company, Amboy,- Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10, and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily8Matter of Armour and Company of Delaware, d/b/a Armour Creameries,51 N. L. R. B.28 ;Matter of Vermont Structural Steel Corporation,53 N. L R. B. 1178. JAMBOY MILK PRODUCTS COMPANY297,laid -off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or-reinstated prior to the date of the election, todetermine whether or not they desire to be represented by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local 455, A. F. of L., for the purposes, of collective bar-gaining.